 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    AARON D. MCCOY,                                Case No. 1:19-cv-01023-JLT (PC)
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS DEFENDANT
             v.
14    D. TORRES, et al.,                             14-DAY DEADLINE

15                       Defendants.                 Clerk of the Court to assign a District Judge
16

17          On February 12, 2020, the Court screened Plaintiff’s complaint (Doc. 1) and found that it

18   states cognizable claims against D. Torres, R. Jolly, R. Cavazos, and A. Balkind, but not against

19   C. Pfeiffer. (Doc. 11.) The Court therefore directed Plaintiff to file a first amended complaint

20   curing the deficiencies identified in its order or notify the Court that he wishes to proceed only on

21   the claims found cognizable. (Id. at 9.)

22          In response to the Court’s screening order, Plaintiff filed a notice that he “wishes to

23   proceed only on his claims against defendants Balkind, Cavazos, Jolly, and Torres, and to dismiss

24   Pfeiffer (Warden).” (Doc. 14.) Accordingly, and for the reasons set forth in the Court’s screening

25   order (Doc. 11), the Court RECOMMENDS that Defendant Pfeiffer be DISMISSED. The Court

26   DIRECTS the Clerk of the Court to assign a District Judge to this action.

27          These Findings and Recommendations will be submitted to the United States District

28   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of
 1   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 2   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Failure to file objections within the specified time may result in waiver

 4   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 5   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     April 7, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
